DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 7/23/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 4 (and elsewhere, where applicable), the scope of “signal” in data signal is unclear.  Does signal include an indication or an electronic indication?  If the “receive a user interaction data signal” is to imply “receive a user interaction data” then the use of the word “signal’ may not be necessary.
	In claim 1, lines 4-5 (and elsewhere, where applicable), the limitation does not make it clear who/what a user, associated with the user computing device, is interacting with.  
In claim 1, lines 8-9 (and elsewhere, where applicable), the scope of “signal” in data signal is unclear.  Does signal include an indication or an electronic indication?  If the “transmit a notification data signal” is to imply “transmit a notification data signal” then the use of the word “signal’ may not be necessary.  The notification data signal does not make it clear as to what is being informed to the one of the computing devices.  Moreover, the notification step does not further limit the scope of the claim as notification limitation is not meaningfully utilized in the remaining limitations of claim 1.
In claim 1, lines 10-12 (and elsewhere, where applicable), generating a user trail does not make it clear as to how the user trail record was generated.  Does user trail relate to the user interaction data as in line 4.  The user trail may be nothing more than a user interaction data?  How does user trail data differ from user interaction data?  What is meant by “a linked element” in line 11.  Does it imply that the user trail is linked to user interaction data?  Moreover, a linked element does not further limit the scope of the claim as linked element is not meaningfully utilized in the remaining limitations of claim 1.
In claim 1, lines 13-14 (and elsewhere, where applicable), does the term “implement a primary functionality” imply implementing  a new functionality which didn’t exist before and how the use of the first data implements this new functionality.  What is meant by “primary” functionality and how does this differ from merely a functionality.  Moreover, the first data has no association with the EA computing device and how the use of first data implements a primary functionality of EA computing device needs to be further defined.  Moreover, a primary functionality is not meaningfully utilized in the remaining limitations of claim 1.
In claim 1, lines 15-17 (and elsewhere, where applicable), the user trail is used to generate a report and transmitted to the user computing device.  Generating a report is nothing more than reporting the user trail data to the user computing device.  The user trail data is associated with a user of the user computer device (as per lines 11-12) which the user may already possesses.  Thus, generating and transmitting a report does not meaningfully limit the scope of the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting user interaction/trail and providing a report describing user trail without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 9, and 15.
The claim 1 is directed to a device, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 id directed to an event analysis (EA) computing device comprising at least one processor in communication with a database and a plurality of user computing devices corresponding to a plurality of users, the at least one processor configured to: receive a user interaction data signal from a first of the user computing devices; store a first data extracted from the user interaction data signal in a first database; in response to the user interaction data signal, (i) transmit a notification data signal to one of the first user computing device and a second of the user computing device, and (ii) generate and store a user trail record in a second database as a linked element in a user trail, wherein the user trail is associated with a user of one of the first user computing device and the second user computing device; retrieve the first data from the first database and use the first data to implement a primary functionality of the EA computing device; retrieve the user trail from the second database and use the user trail to generate a report; and transmit the report to one of the user computing devices.  These limitations (with the exception of italicized limitations) describe the abstract idea of collecting user interaction/trail and providing a report describing user trail which may correspond to Certain Methods of Organizing Human Activity (page 5, certain activity between a person and a computer) and hence are abstract in nature.  The additional elements of a computing device, a database, and a processor do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of a computing device, a database, and a processor result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computing device, a database, and a processor are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention by applying the exception using a generic computer element (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computing device, a database, and a processor are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 15, and hence the claims 9 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, WO 01/26015A1.
Regarding claim 1, Smith discloses an event analysis (EA) computing device comprising at least one processor in communication with a database and a plurality of user computing devices corresponding to a plurality of users, the at least one processor configured to:
receive a user interaction data signal from a first of the user computing devices (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27);
store a first data extracted from the user interaction data signal in a first database (page 6, lines 12-24; page 14, lines 1-8; page 14, lines 21-29);
in response to the user interaction data signal, (1) transmit a notification data signal to one of the first user computing device and a second of the user computing devices, and (ii) generate and store a user trail record in a second database as a linked element in a user trail, wherein the user trail is associated with a user of one of the first user computing device and the second user computing device (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27; page 6, lines 12-24; page 14, lines 1-8, page 14, lines 21-29; page 20, lines 24-30);
retrieve the first data from the first database and use the first data to implement a primary functionality of the EA computing device (page 7, lines 23-28);
retrieve the user trail from the second database and use the user trail to generate a report (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27; page 6, lines 12-24; page 14, lines 1-8, page 14, lines 21-29; page 20, lines 24-30); and
transmit the report to one of the user computing devices (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27; page 6, lines 12-24; page 14, lines 1-8, page 14, lines 21-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various disclosures of Smith.  The motivation to combine various disclosures would have been to carry out an IPO of an entity. 
Regarding claim 2, Smith discloses wherein the user trail is one of a plurality of user trails stored in the second database, and wherein the at least one processor is further configured to retrieve the user trail from the second database by querying the second database for one of the user trails corresponding to a specified one of the users (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27; page 6, lines 12-24; page 14, lines 1-8, page 14, lines 21-29; page 20, lines 24-30).
Regarding claim 4, Smith discloses wherein the user interaction data signal comprises a conditional offer to buy from one of the plurality of individual investors, and wherein the at least one processor is further configured to create an order data object in response to the user interaction data signal, the order data object being specific to the public offering of assets and the one of the individual investors (page 21, lines 3-9; page 23, lines 5-15).
Regarding claim 5, Smith discloses wherein the at least one processor is further configured to:
receive a registration signal for the public offering of assets from an issuer computing device associated with the issuer (page 21, lines 3-9); and
in response to the registration signal, create an offering data object, wherein the order data object inherits the attributes of the offering data object (page 23, lines 5-15).
Regarding claim 6, Smith discloses wherein the at least one processor is further configured to:
receive, from the one of the user computing devices, a request signal requesting one of a compliance report, an audit response report, and an informational report (page 20, lines 24-30); and
retrieve the user trail from the second database in response to the request signal (page 20, lines 24-30).
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, WO 01/26015A1 in view of Silberman, US Patent Application No. 2014/0089228.
Regarding claim 3, Smith discloses wherein:
the plurality of users includes a plurality of individual investors (abstract);
 the at least one processor is further configured to implement the primary functionality by compiling an aggregate offer from the plurality of individual investors to an issuer of a public offering of assets, and allocating any resulting assets made available by the issuer among the plurality of individual investors (page 7, lines 23-28); and
a plurality of user trails includes a respective user trail for each of the plurality of individual investors (abstract, page 2, lines 21-page 3, lines 30; page 5, lines 7-27; page 6, lines 12-24; page 14, lines 1-8, page 14, lines 21-29);
Silberman discloses 
compiling an aggregate offer from the plurality of individual investors ([0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Smith with the above-noted disclosure of Silberman.  The motivation for modifying the disclosure would have been to carry out an IPO of an entity. 
Claims 11 and 17 are substantially similar to claim 3 and hence rejected on similar grounds.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, WO 01/26015A1 in view of Marks, US Patent Application No. 2019/0066206.
Regarding claim 7, Smith discloses wherein the one of the user computing devices is a broker-dealer computing device associated with one of the users being a broker-dealer, and wherein the at least one processor is further configured to:
retrieve the user trail as one of a plurality of user trails, each user trail of the plurality of user trails associated with a respective one of the users being an individual investor linked to the broker-dealer (page 20, lines 24-30); and
generate the report using the plurality of user trails (page 20, lines 24-30).
Marks discloses 
a broker-dealer ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Smith with the above-noted disclosure of Marks.  The motivation for modifying the disclosure would have been to carry out an IPO of an entity. 
Regarding claim 8, Smith discloses wherein the one of the user computing devices is a broker-dealer computing device associated with one of the users being a broker-dealer, and wherein the at least one processor is further configured to retrieve the user trail as a single user trail associated with the broker-dealer (abstract).
Marks discloses 
a broker-dealer ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Smith with the above-noted disclosure of Marks.  The motivation for modifying the disclosure would have been to carry out an IPO of an entity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693